Exhibit 3.12 Name Searched: JBI, Inc. Request: Filing Withdrawal/Cancellation Jurisdiction: Nevada -Secretary of State Thru Date: 06/03/2014 Results: See Attached Reasonable care is exercised in the completion of all requests, however, as the responsibility for the accuracy of the public records rests with the filing officer, we accept no liability for the report contained herein. STATE OF NEVADA ROSS MILLER Secretary of State OFFICE OF THE SECRETARY OF STATE SCOTT W. ANDERSON Deputy Secretary for Commercial Recordings Certified Copy June 3, 2014 Job Number: C20140603-1373 Reference Number: Expedite: Through Date: The undersigned filing officer hereby certifies that the attached copies are true and exact copies of all requested statements and related subsequent documentation filed with the Secretary of State’s Office, Commercial Recordings Division listed on the attached report. Document Number(s) Description Number of Pages 20140406901-17 Withdrawal of Designation 1 Pages/1 Copies Respectfully, /s/ Ross Miller ROSS MILLER Secretary of State Certified By: Nita Hibshman Certificate Number: C20140603-1373 You may verify this certificate online at http://www.nvsos.gov/ Commercial Recording Division 202 N. Carson Street Carson City, Nevada 89701-4069 Telephone (775) 684-5708 Fax (775) 684-7138 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Filed in the office of /s/ Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20140406901-17 Certificate of Withdrawal of Filing Date and Time Certificate of Designation 06/03/2014 9:25 AM (PURSUANT TO NRS 78.1955(6)) Entity Number E0301232006-1 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Withdrawal of Certificate of Designation for Nevada Profit Corporations (Pursuant to NRS 78.1955(6)) 1.Name of corporation: JBI, Inc. 2. Following is the resolution by the board of directors authorizing the withdrawal of Certificate of Designation establishing the classes or series of stock: RESOLVED, that the form, terms and conditions of the Certificate of Withdrawal of the Certificate of Designation of Series A Super Preferred Voting Stock of the Corporation, as previously circulated to the Board of Directors (the “Certificate of Withdrawal”), pursuant to which the one million (1,000,000) shares of Series A Super Voting Preferred Stock, $0.001 par value per share (the “Series A Stock”), shall be withdrawn, be, and they hereby are, authorized, ratified and approved; and it is further RESOLVED, that the authorized officers of the Corporation be, and each hereby is, authorized and directed to file the Certificate of Withdrawal with the Secretary of State of the State of Nevada and to take such other actions as are necessary, appropriate, or advisable in connection therewith; and it is further RESOLVED, that following the filing of the Certificate of Withdrawal with the Secretary of the State of the State of Nevada, the Corporation will no longer be authorized to issue the Series A Stock. 3. No shares of the class or series of stock being withdrawn are outstanding. 4. Signature: (required) X /s/ Richard Heddle, CEO Signature of Officer Filing Fee: $175.00 IMPORTANT: Failure to include any of the above information and submit with the proper fees may cause this filing to be rejected. Nevada Secretary of State Withdrawal of Designation This form must be accompanied by appropriate fees. Revised: 3-12-09
